         Case 1:20-po-05016-TJC Document 5 Filed 07/17/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                           BILLINGS DIVISION



 UNITED STATES OF                            PO-20-5016-BLG-TJC
 AMERICA,
                                             Violation No. FBLG0003
                     Plaintiff,              Location Code: M6H

 vs.                                            ORDER

 EMERSON J. EHRLICH,

                     Defendant.


       IT IS HEREBY ORDERED that the Central Violations Bureau shall refund

$330.00 to the defendant, Emerson Ehrlich. The case was dismissed by the United

States Attorney’s Office on July 14, 2020.

       DATED this 17th day of July 2020.

                                      ________________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
